Order entered April 22, 2016




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01137-CV

                                 SIMON MENGELE, Appellant

                                               V.

  PC VILLAGE APARTMENT DALLAS & SMITH PROTECTIVE SERVICES, INC.,
                            Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-14851

                                           ORDER
       Before the Court is pro se appellant’s third motion for extension of time to file her brief.

The brief was originally due December 28, 2015, but we extended the deadline to March 21,

2016 and then to April 20, 2016 on appellant’s representation that she had retained counsel and

needed more time to “complete process with [counsel].” In her third motion, appellant states

again that she needs more time to “complete process with [counsel].” We GRANT the motion

to the extent we ORDER the brief be filed no later than May 23, 2016. We caution appellant

that we may dismiss the appeal without further notice if the brief is not filed by that date. See

TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).


                                                      /s/   CRAIG STODDART
                                                            JUSTICE